Title: Thomas Jefferson to Eusebio Valli, 9 May 1816
From: Jefferson, Thomas
To: Valli, Eusebio Giacinto


          
            Sir
             Monticello May 9. 16.
          
          I am much indebted to the much esteemed Seignior Botta for furnishing me the occasion of addressing to you my salutations on your arrival in the United states, and of tendering my portion of the obligations all owe you for the dangers you
			 voluntarily encounter to lessen theirs. while we are striving how best to preserve our own health, you immolate yours as the victim of safety for us. the disease to which you now propose to offer
			 yourself is indeed a formidable one; yet happily of rare occurrence, and of very limited range of time and place. while our own physicians are divided in opinion as to it’s contagious character,
			 the
			 unlettered may with less presumption entertain an opinion also. I think you will find, on exact enquiry, that it has never existed with us but in the cities, on tidewaters, beginning always at
			 the
			 water’s edge, extending slowly from that, bounded as it advances by a line, which altho invisible but from it’s effects, is as well defined as if by a street; that it is incommunicable by persons
			 or
			 goods, or otherwise than by going within the line of infection, never appearing till autumn, and disappearing with the first frost. the sick have often gone into the country, been nursed in the
			 beds
			 of the families there, have died and been buried, without a single well attested fact of the infection being communicated. I say well attested, for you will have insulated facts related to you by those who believe them, but who have not strictly verified them. caution too is requisite to distinguish this from kindred fevers; as
			 other fevers have often been confounded with it. I believe that the true Yellow fever has never been known in these States, South of Alexandria, and as far as that but once. yet physicians have pronounced it to be among the mountains of my own neighborhood. the Southern towns on the seacoast, Norfolk, Charleston, New Orleans, have every autumn among them what has been called the Stranger’s fever, which I have known for 60. years. it formerly prevailed as far up into the country as the heads of the tidewaters. a
			 remarkable and distinguishing characteristic of this is that it attacks strangers only, & not the native or acclimated inhabitants; whereas the Yellow fever attacks natives and strangers,
			 without
			 distinction. I take the liberty of suggesting these remarks, merely to draw your attention to them, and as furnishing some outlines for the enquiries you will of course make for yourself. the
			 absence
			 of all medical theory and pretensions can alone claim any respect for the information from those unlearned, as myself, in the art.
          I am much flattered and gratified by the prospect of the visit you propose to favor me with. the line of country from your present station to this place is worth seeing before you leave us. as it would be mortifying to me to lose by any occasional absence the pleasure of recieving you here, I take the liberty of mentioning that three or four times a year I visit a distant possession, & sometimes make considerable stays there. but as these visits are fixed to no particular times a previous notice of that which will best suit yourself will enable me to accomodate my
			 movements to yours. no absence from the tidewaters can risk your losing any opportunity of observing the fever, until the commencement of autumn. indeed the occurrence of that disease is so rare
			 that
			 it may not offer itself to you for years. I pray you to accept the assurance of my high esteem and consideration.
          Th: Jefferson
        